COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


DARRYL ALLMOND
                                                                MEMORANDUM OPINION*
v.     Record No. 0441-04-4                                         PER CURIAM
                                                                    JUNE 22, 2004
HOMEPLACE AND
ROYAL INSURANCE COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Darryl Allmond, pro se, on brief.)

                 (Benjamin J. Trichilo; Saundra R. Mastro; Trichilo, Bancroft,
                 McGavin, Horvath & Judkins, P.C., on brief), for appellees.

       Darryl Allmond (claimant) appeals a decision of the Workers’ Compensation

Commission denying his claim for benefits filed on January 31, 2003. The commission found

that (1) the deputy commissioner was not required to recuse herself from hearing the January 31,

2003 claim for benefits; (2) claimant’s claim for temporary total disability benefits through

May 28, 2002 had been previously adjudicated; (3) claimant unjustifiably obstructed an

examination by Dr. Robert O. Gordon, an orthopedic surgeon, resulting in the suspension of

claimant’s right to prosecute his January 31, 2003 claim; (4) claimant failed to prove that he

cured his unjustified obstruction; and (5) even if his right to prosecute his claim were not

suspended, he failed to prove a compensable change-in-condition entitling him to an award of

disability benefits for the period beginning May 29, 2002 and continuing. We have reviewed the

record and the commission’s opinion and find no reversible error. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Allmond v. Homeplace, VWC File


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
No. 205-78-70 (Jan. 20, 2004). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-